UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2051



ASHLAND D. FORTUNE,

                                              Plaintiff - Appellant,

          versus


TOWN OF LOUISA; DONALD S. GALLIHUGH; GREGORY
H. FERGUSON; KIMBERLY SPROUSE, the Adminis-
tratrix of the Estate of Henry Kennon,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-00-42-3)


Submitted:   January 22, 2002             Decided:   February 4, 2002


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip S. Marstiller, PHILLIP S. MARSTILLER, P.C., Richmond, Vir-
ginia, for Appellant. Anton J. Stelly, William S. Smithers, Jr.,
THOMPSON, SMITHERS, NEWMAN, WADE & CHILDRESS, Richmond, Virginia;
William F. Etherington, BEALE, BALFOUR, DAVIDSON & ETHERINGTON,
P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ashland D. Fortune appeals from the district court’s orders

granting Defendants’ motion for summary judgment and denying his

motion for reconsideration.   We have reviewed the record and the

district court’s opinions and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.   Fortune

v. Town of Louisa, No. CA-00-42-3 (W.D. Va. July 18 & Aug. 3,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2